Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 1 of 15 Page ID #:407


    1   JOHN S. CHA (SBN 129115)
    2   jcha@raineslaw.com
        RAINES FELDMAN LLP
    3   1800 Avenue of the Stars, 12th Floor
    4   Los Angeles, CA 90067
        Telephone: (310) 440-4100
    5   Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
    8   PILLSBURY WINTHROP SHAW PITTMAN LLP
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
  10    Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
  11
  12    Attorneys for Plaintiffs and Counter-Defendants

  13                             UNITED STATES DISTRICT COURT
  14                           CENTRAL DISTRICT OF CALIFORNIA
  15
        HUSSAIN M. SHAIKH,                             Case No. 2:19-CV-02123-DMG (AGRx)
  16
                          Counter-Claimant,
  17
              v.
  18
        TC RICH, LLC, a California limited             COUNTER-DEFENDANTS TC RICH,
  19    liability company, RICHARD G.                  LLC, RICHARD G. FLEISCHER,
        FLEISCHER, an individual, and                  AND JACQUELINE FLEISCHER’S
  20    JACQUELINE FLEISCHER,                          ANSWER TO HUSSAIN M.
                                                       SHAIKH’S COUNTERCLAIM
  21                       Counter-Defendants.
  22
  23
  24                                                   First Amended Complaint: 06/04/2019
                                                       Counterclaim:            11/27/2019
  25
  26
  27
  28

        TC RICH, et al. v. Hussain M. Shaikh, et al.            COUNTER-DEFENDANTS’ ANSWER TO
        USDC Case No. 2:19-CV-02123-DMG (AGRx)                                 COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 2 of 15 Page ID #:408


    1          TC Rich, LLC, Richard G. Fleischer, and Jacqueline Fleischer (“Counter-
    2   Defendants”), in response to Hussain M. Shaikh’s Counterclaim against them,
    3   answer, deny, and allege as follows:
    4                      DENIAL OF ALLEGATIONS NOT ADMITTED
    5          Except as expressly admitted, Counter-Defendants deny each and every
    6   allegation in the Counterclaim, including any allegations that may be deemed to be
    7   contained in any caption headings.
    8                                       SPECIFIC RESPONSES
    9          Counter-Defendants respond to the numbered paragraphs of the
  10    Counterclaim as follows:
  11                                     NATURE OF THE ACTION
  12           1.       Paragraph 1 states a legal conclusion to which a response is not
  13    required. To the extent it may be determined that a response is required to
  14    paragraph 1, Counter-Defendants deny the allegations and legal conclusions set
  15    forth therein.
  16           2.       Counter-Defendants admit that the area of contamination for which
  17    Counter-Claimant seeks relief includes the property located at 132 West 132 Street,
  18    Los Angeles, (the “Property”). Counter-Defendants are without sufficient
  19    knowledge to either admit or deny the remainder of paragraph 2 regarding the area
  20    outside the boundaries of the Property (the “Site”) and, on that basis, denies them.
  21                                                    PARTIES
  22                                             Counter-Claimant
  23           3.       Counter-Defendants admit the allegations contained in paragraph 3.
  24                                           Counter-Defendants
  25           4.       Counter-Defendants admit the allegations contained in paragraph 4.
  26           5.       Paragraph 5 states a legal conclusion to which a response is not
  27    required. To the extent it may be determined that a response is required to
  28    paragraph 5, Counter-Defendants deny the allegations and legal conclusions set
         TC RICH, et al. v. Hussain M. Shaikh, et al.     1       COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                  COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 3 of 15 Page ID #:409


    1   forth therein but admit that Richard G. Fleischer is the managing member of TC
    2   Rich, LLC.
    3          6.       Paragraph 6 states a legal conclusion to which a response is not
    4   required. To the extent it may be determined that a response is required to
    5   paragraph 6, Counter-Defendants deny the allegations and legal conclusions set
    6   forth therein but admit that Jacqueline Fleischer is a member of TC Rich, LLC.
    7                           JURISDICTION, VENUE, AND NOTICE
    8          7.       Paragraph 7 states a legal conclusion to which a response is not
    9   required. To the extent it may be determined that a response is required to
  10    paragraph 7, Counter-Defendants deny the allegations and legal conclusions set
  11    forth therein.
  12           8.       Paragraph 8 states a legal conclusion to which a response is not
  13    required. To the extent it may be determined that a response is required to
  14    paragraph 8, Counter-Defendants deny the allegations and legal conclusions set
  15    forth therein.
  16           9.       Paragraph 9 states a legal conclusion to which a response is not
  17    required. To the extent it may be determined that a response is required to
  18    paragraph 9, Counter-Defendants deny the allegations and legal conclusions set
  19    forth therein.
  20                                     GENERAL ALLEGATIONS
  21           10.      Counter-Defendants are informed and believe, and on that basis allege,
  22    that the Property is contaminated with PCE, among other things, and that the
  23    persons responsible for the contamination includes Counter-Claimant.
  24           11.      Counter-Defendants do not have the responsibility to admit or deny
  25    Counter-Claimant’s information and belief, and on that basis deny the allegations
  26    contained in paragraph 11.
  27           12.      Counter-Defendants do not have the responsibility to admit or deny
  28    Counter-Claimant’s information and belief, and on that basis deny the allegations
         TC RICH, et al. v. Hussain M. Shaikh, et al.   2      COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                               COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 4 of 15 Page ID #:410


    1   contained in paragraph 12.
    2          13.      Counter-Defendants do not have the responsibility to admit or deny
    3   Counter-Claimant’s information and belief, and on that basis deny the allegations
    4   contained in paragraph 13.
    5          14.      Counter-Defendants do not have the responsibility to admit or deny
    6   Counter-Claimant’s information and belief, and on that basis deny the allegations
    7   contained in paragraph 14.
    8                                    FIRST CAUSE OF ACTION
    9                                (Contribution—CERCLA § 113(f))
  10                                  (Against All Counter-Defendants)
  11           15.      Counter-Defendants incorporate by reference and restate their answers
  12    to the preceding paragraphs as if fully set forth herein.
  13           16.      Paragraph 16 states a legal conclusion to which a response is not
  14    required. To the extent it may be determined that a response is required to
  15    paragraph 16, Counter-Defendants deny the allegations and legal conclusions set
  16    forth therein.
  17           17.      Paragraph 17 states a legal conclusion to which a response is not
  18    required. To the extent it may be determined that a response is required to
  19    paragraph 17, Counter-Defendants deny the allegations and legal conclusions set
  20    forth therein.
  21           18.      Paragraph 18 states a legal conclusion to which a response is not
  22    required. To the extent it may be determined that a response is required to
  23    paragraph 18, Counter-Defendants deny the allegations and legal conclusions set
  24    forth therein.
  25           19.      Counter-Defendants admit the allegations contained in paragraph 19.
  26           20.      Paragraph 20 states a legal conclusion to which a response is not
  27    required. To the extent it may be determined that a response is required to
  28    paragraph 20, Counter-Defendants deny the allegations and legal conclusions set
         TC RICH, et al. v. Hussain M. Shaikh, et al.   3     COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                              COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 5 of 15 Page ID #:411


    1   forth therein.
    2          21.      Paragraph 21 states a legal conclusion to which a response is not
    3   required. To the extent it may be determined that a response is required to
    4   paragraph 21, Counter-Defendants deny the allegations and legal conclusions set
    5   forth therein.
    6          22.      Paragraph 22 states a legal conclusion to which a response is not
    7   required. To the extent it may be determined that a response is required to
    8   paragraph 22, Counter-Defendants deny the allegations and legal conclusions set
    9   forth therein.
  10                                   SECOND CAUSE OF ACTION
  11                             (Declaratory Relief—CERCLA § 113(g))
  12                                  (Against All Counter-Defendants)
  13           23.      Counter-Defendants incorporate by reference and restate their answers
  14    to the preceding paragraphs as if fully set forth herein.
  15           24.      Paragraph 24 states a legal conclusion to which a response is not
  16    required. To the extent it may be determined that a response is required to
  17    paragraph 24, Counter-Defendants deny the allegations and legal conclusions set
  18    forth therein.
  19           25.      Paragraph 25 states a legal conclusion to which a response is not
  20    required. To the extent it may be determined that a response is required to
  21    paragraph 25, Counter-Defendants deny the allegations and legal conclusions set
  22    forth therein.
  23           26.      Paragraph 26 states a legal conclusion to which a response is not
  24    required. To the extent it may be determined that a response is required to
  25    paragraph 26, Counter-Defendants deny the allegations and legal conclusions set
  26    forth therein.
  27
  28    ///
         TC RICH, et al. v. Hussain M. Shaikh, et al.   4     COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                              COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 6 of 15 Page ID #:412


    1                                   THIRD CAUSE OF ACTION
    2        (Contribution Under the HSAA—Cal. Health & Saf. Code § 25363(d))
    3                                 (Against All Counter-Defendants)
    4          27.      Counter-Defendants incorporate by reference and restate their answers
    5   to the preceding paragraphs as if fully set forth herein.
    6          28.      Paragraph 28 states a legal conclusion to which a response is not
    7   required. To the extent it may be determined that a response is required to
    8   paragraph 28, Counter-Defendants deny the allegations and legal conclusions set
    9   forth therein.
  10           29.      Paragraph 29 states a legal conclusion to which a response is not
  11    required. To the extent it may be determined that a response is required to
  12    paragraph 29, Counter-Defendants deny the allegations and legal conclusions set
  13    forth therein.
  14           30.      Paragraph 30 states a legal conclusion to which a response is not
  15    required. To the extent it may be determined that a response is required to
  16    paragraph 30, Counter-Defendants deny the allegations and legal conclusions set
  17    forth therein.
  18           31.      Counter-Defendants are without sufficient knowledge to either admit
  19    or deny the allegations contained in paragraph 31 and, on that basis, deny them.
  20                                   FOURTH CAUSE OF ACTION
  21                   (Declaratory Relief: Equitable Indemnity/Contribution)
  22                                  (Against All Counter-Defendants)
  23           32.      Counter-Defendants incorporate by reference and restate their answers
  24    to the preceding paragraphs as if fully set forth herein.
  25           33.      Paragraph 33 states a legal conclusion to which a response is not
  26    required. To the extent it may be determined that a response is required to
  27    paragraph 33, Counter-Defendants deny the allegations and legal conclusions set
  28    forth therein.
         TC RICH, et al. v. Hussain M. Shaikh, et al.   5     COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                              COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 7 of 15 Page ID #:413


    1                a. Counter-Defendants deny paragraph 33(a), which states that, as
    2                   between Counter-Claimant and Counter-Defendants, responsibility, if
    3                   any, for damages arising from or relating to the alleged contamination
    4                   of the Site rests entirely or partially on Counter-Defendants;
    5                b. Counter-Defendants deny paragraph 33(b), which states that Counter-
    6                   Defendants are obligated to partially or fully indemnify Counter-
    7                   Claimant for any sums that Counter-Claimant may be compelled to
    8                   pay as the result of any damages, judgment, or other awards recovered
    9                   against Counter-Claimant as a result of such alleged contamination.
  10           34.      Paragraph 34 states a legal conclusion to which a response is not
  11    required. To the extent it may be determined that a response is required to
  12    paragraph 34, Counter-Defendants deny the allegations and legal conclusions set
  13    forth therein.
  14           35.      Paragraph 35 states a legal conclusion to which a response is not
  15    required. To the extent it may be determined that a response is required to
  16    paragraph 35, Counter-Defendants deny the allegations and legal conclusions set
  17    forth therein.
  18                                    REMAINING PARAGRAPHS
  19           The remaining paragraphs of the Counterclaim contain Counter-Claimant’s
  20    prayer for relief to which no response is required.
  21                                     AFFIRMATIVE DEFENSES
  22           Counter-Defendants further set forth the following affirmative defenses to
  23    the Counterclaim. For its separate and affirmative defenses, Counter-Defendants
  24    allege as follows, reserving its right to supplement these separate affirmative
  25    defenses following discovery. In setting forth these separate and affirmative
  26    defenses, Counter-Defendants do not concede that they have the burden of
  27    production on any of them.
  28    ///
         TC RICH, et al. v. Hussain M. Shaikh, et al.   6      COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                               COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 8 of 15 Page ID #:414


    1                               FIRST AFFIRMATIVE DEFENSE
    2              (Failure to State a Claim Upon Which Relief Can Be Granted)
    3         1.       Each of the claims contained in the Counterclaim fails to state a claim
    4   against Counter-Defendants for which relief can be granted.
    5                             SECOND AFFIRMATIVE DEFENSE
    6                                        (Third Party Defense)
    7         2.       Counter-Defendants are not liable because the damages or injuries
    8   alleged in the Counterclaim were caused solely by the acts or omissions of one or
    9   more third parties, and Counter-Defendants exercised due care with respect to all
  10    matters concerned. Counter-Defendants are therefore not liable because they
  11    constitute innocent landowners because they purchased the Property without
  12    knowledge of contamination and had no reason to know about the contamination.
  13                               THIRD AFFIRMATIVE DEFENSE
  14                                           (Lack of Standing)
  15          3.       Counter-Claimants lack standing to assert any of the claims alleged in
  16    the Counterclaim.
  17                              FOURTH AFFIRMATIVE DEFENSE
  18                                           (Intervening Acts)
  19          4.       The damages or losses alleged in the Counterclaim, if any, were
  20    proximately caused by unforeseeable, independent, intervening or superseding
  21    events beyond the control and unrelated to any actions or conduct of Counter-
  22    Defendants. Counter-Defendants’ actions and conduct, if any, were superseded by
  23    the intervening and superseding conduct of others.
  24                               FIFTH AFFIRMATIVE DEFENSE
  25          (Conformance with Statutes, Regulations, and Industry Standards)
  26          5.       All conduct, activities, and omissions of Counter-Defendants
  27    conformed with and were conducted pursuant to all statutes, regulations and
  28    industry standards, according to the state of knowledge existing at the time of
        TC RICH, et al. v. Hussain M. Shaikh, et al.   7        COUNTER-DEFENDANTS’ ANSWER TO
        USDC Case No. 2:19-CV-02123-DMG (AGRx)                                 COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 9 of 15 Page ID #:415


    1   Counter-Defendants’ activities, conduct or omissions.
    2                               SIXTH AFFIRMATIVE DEFENSE
    3                                       (Mitigation of Damages)
    4          6.       Counter-Claimant is barred from recovery against Counter-Defendants
    5   by Counter-Claimant’s failure to mitigate, minimize or avoid any of the alleged
    6   damages or losses referred to in the Counterclaim. If there is a finding of liability
    7   against Counter-Defendants entitling Counter-Claimant to recover under an order
    8   requiring Counter-Defendants to pay such damages or losses, which liability
    9   Counter-Defendants generally and specifically deny, such recovery must be
  10    reduced by the amount attributable to the failure of Counter-Claimant to take action
  11    to mitigate the alleged damages or losses referred to in the Counterclaim.
  12                              SEVENTH AFFIRMATIVE DEFENSE
  13                                                    (Due Care)
  14           7.       At all times relevant hereto and respecting all activities in connection
  15    with the real property identified in the Counterclaim, Counter-Defendants acted
  16    with due care, complied with all statutory and regulatory requirements, complied
  17    with the state of the art, took all required or appropriate precautions and otherwise
  18    conducted themselves reasonably under the circumstances, and therefore cannot be
  19    held responsible for the harm alleged in the Counterclaim.
  20                               EIGHTH AFFIRMATIVE DEFENSE
  21                                               (Cause in Fact)
  22           8.       Counter-Claimant cannot prove any facts showing that Counter-
  23    Defendants’ conduct or omissions were the cause in fact of the damages or losses
  24    alleged in the Counterclaim.
  25                                NINTH AFFIRMATIVE DEFENSE
  26                                      (Proximate Cause of Harm)
  27           9.       Counter-Claimant cannot prove any facts showing that Counter-
  28    Defendants’ conduct or omissions were the proximate cause of the damages or
         TC RICH, et al. v. Hussain M. Shaikh, et al.      8         COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                     COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 10 of 15 Page ID #:416


    1   losses alleged in the Counterclaim.
    2                               TENTH AFFIRMATIVE DEFENSE
    3                         (Contribution and Equitable Indemnification)
    4          10.      If Counter-Defendants are liable to Counter-Claimant, which Counter-
    5   Defendants generally and specifically deny, the principles of contribution and
    6   equitable indemnification should be applied to determine the relative degree of fault
    7   among all culpable parties so that no party is called upon to bear more than its
    8   equitable share of liability.
    9                           ELEVENTH AFFIRMATIVE DEFENSE
   10                                          (De Minimus Harm)
   11          11.      The contribution to the damages or losses alleged in the Counterclaim
   12   by Counter-Defendants, if any, was de minimus.
   13                            TWELFTH AFFIRMATIVE DEFENSE
   14                                      (Comparative Negligence)
   15          12.      Counter-Claimant failed to exercise ordinary care with regard to the
   16   damages or losses alleged in the Counterclaim. Therefore, any injuries or damages
   17   sustained by Counter-Claimant were proximately caused by the negligence of
   18   Counter-Claimant. Counter-Claimant’s recovery, if any, from Counter-Defendant
   19   must be diminished in proportion to the amount of negligence attributable to
   20   Counter-Claimant.
   21                          THIRTEENTH AFFIRMATIVE DEFENSE
   22                                          (No Attorneys’ Fees)
   23          13.      Counter-Claimant has not alleged an adequate basis for the recovery of
   24   attorneys’ fees and is not entitled to such recovery and any such recovery is not
   25   authorized by law.
   26                         FOURTEENTH AFFIRMATIVE DEFENSE
   27                  (Costs Inconsistent with the National Contingency Plan)
   28          14.      The response costs Counter-Claimant seeks to recover, if any, were not
         TC RICH, et al. v. Hussain M. Shaikh, et al.   9        COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                 COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 11 of 15 Page ID #:417


    1   incurred in a manner consistent with the National Oil and Hazardous Substance
    2   Pollution Contingency Plan, 40 C.F.R., Part 300.
    3                           FIFTEENTH AFFIRMATIVE DEFENSE
    4                                  (Unnecessary Costs of Response)
    5          15.      The response costs Counter-Claimant seeks to recover, if any, were not
    6   necessary.
    7                           SIXTEENTH AFFIRMATIVE DEFENSE
    8                                               (Act of God)
    9          16.      The damages or losses alleged in the Counterclaim, if any, were or
   10   may have been proximately caused or contributed to by some independent,
   11   unforeseeable and unavoidable natural cause or act of God.
   12                        SEVENTEENTH AFFIRMATIVE DEFENSE
   13                                                   (Set Off)
   14          17.      If the Court enters an order requiring Counter-Defendants to pay
   15   damages, losses, or costs to Counter-Claimant, then Counter-Defendants are
   16   entitled to a setoff or recoupment against Counter-Claimant in an amount reflecting
   17   the damages suffered by Counter-Defendants as a result of Counter-Claimant’s
   18   responsibility for the damages or losses alleged in the Counterclaim.
   19                          EIGHTEENTH AFFIRMATIVE DEFENSE
   20                                         (Promissory Estoppel)
   21          18.      As a result of the acts, conduct, or omissions of Counter-Claimant or
   22   its agents, the Counterclaim and each claim against Counter-Defendants is barred
   23   by the doctrine of promissory estoppel.
   24                          NINETEENTH AFFIRMATIVE DEFENSE
   25                                          (Equitable Estoppel)
   26          19.      As a result of the acts, conduct, or omissions of Counter-Claimant or
   27   its agents, the Counterclaim and each claim against Counter-Defendants is barred
   28   by the doctrine of equitable estoppel.
         TC RICH, et al. v. Hussain M. Shaikh, et al.     10        COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                    COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 12 of 15 Page ID #:418


    1                          TWENTIETH AFFIRMATIVE DEFENSE
    2                                        (Statute of Limitations)
    3          20.      On information and belief, the Counterclaim, and each claim against
    4   Counter-Defendants, is barred by the applicable statute of limitations, including,
    5   but not limited to, 42 U.S.C. § 9613(g), 28 U.S.C. § 2462, and California Code of
    6   Civil Procedure §§ 337(a), 338(a) and (b), 339(l), 343.
    7                        TWENTY-FIRST AFFIRMATIVE DEFENSE
    8                                                   (Waiver)
    9          21.      As a result of the acts, conduct, or omissions of Counter-Claimant or
   10    its agents, the Counterclaim and each claim against Counter-Defendants has been
   11    waived.
   12                      TWENTY-SECOND AFFIRMATIVE DEFENSE
   13                                                   (Laches)
   14          22.      Counter-Claimant has unreasonably delayed the commencement of
   15   this action to the prejudice of Counter-Defendants. The Counterclaim and each
   16   claim against Counter-Defendants is barred by the doctrine of laches.
   17                        TWENTY-THIRD AFFIRMATIVE DEFENSE
   18                                            (Unclean Hands)
   19          23.      The Counterclaim and each claim for relief against Counter-
   20   Defendants is barred by the doctrine of unclean hands.
   21                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
   22                                    (Vagueness and Uncertainty)
   23          24.      The Counterclaim does not describe the events, acts, omissions,
   24   transactions, losses or damages which allegedly form the basis of Counter-
   25   Defendants’ alleged liability for the claims contained in the Counterclaim with
   26   sufficient particularity to enable Counter-Defendants to determine all defenses that
   27   may exist to such allegations. Counter-Defendants, therefore, reserve the right to
   28   assert additional defenses which may pertain to Counter-Defendants once the
         TC RICH, et al. v. Hussain M. Shaikh, et al.     11       COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                   COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 13 of 15 Page ID #:419


    1   precise nature of such events, acts, omissions, transactions, issues, or damages is
    2   ascertained.
    3                        TWENTY-FIFTH AFFIRMATIVE DEFENSE
    4                                           (Lack of Capacity)
    5          25.      Counter-Claimant lacks capacity to bring this action.
    6                        TWENTY-SIXTH AFFIRMATIVE DEFENSE
    7                                              (Res Judicata)
    8          26.      Counter-Claimant is barred from recovering on his Counterclaim by
    9   the doctrines of res judicata and collateral estoppel, including claim preclusion and
   10   issue preclusion.
   11                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE
   12                                          (Insufficient Notice)
   13          27.      Counter-Claimant has failed to provide proper notice of his claims as
   14   required by CERCLA.
   15                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE
   16                                         (Diligent Prosecution)
   17          28.      Counter-Claimant’s claims are barred by diligent prosecution by the
   18   DTSC.
   19                        TWENTY-NINTH AFFIRMATIVE DEFENSE
   20                                             (Statutory Bar)
   21          29.      Counter-Claimant’s claims are barred under 42 U.S.C. § 6972(b)(2)(C)
   22   due to the acts of the DTSC.
   23                           THIRTIETH AFFIRMATIVE DEFENSE
   24                              (Lack of Subject Matter Jurisdiction)
   25          30.      This Court lacks subject matter jurisdiction over some or all of the
   26   claims asserted by Counter-Claimant.
   27
   28   ///
         TC RICH, et al. v. Hussain M. Shaikh, et al.   12          COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                    COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 14 of 15 Page ID #:420


    1                         THIRTY-FIRST AFFIRMATIVE DEFENSE
    2                                                   (Mootness)
    3          31.      Some or all of Counter-Claimant’s claims are moot.
    4                       THIRTY-SECOND AFFIRMATIVE DEFENSE
    5                                         (Primary Jurisdiction)
    6          32.      Counter-Claimant’s claims are barred under the Primary Jurisdiction
    7   doctrine.
    8                        THIRTY-THIRD AFFIRMATIVE DEFENSE
    9                                (Additional and Unstated Defenses)
   10          33.      Counter-Defendants have insufficient knowledge on which to form a
   11   belief as to whether they have additional, as yet unstated, affirmative defenses
   12   available. Counter-Defendants hereby reserve their right to assert additional
   13   defenses if investigation and discovery indicate that such defenses would be
   14   appropriate.
   15   WHEREFORE, Counter-Defendants pray as follows:
   16          1.       That the relief sought by the Counterclaim be denied in its entirety;
   17          2.       That Counter-Claimant take nothing by his Counterclaim;
   18          3.       That the Counterclaim be dismissed in its entirety;
   19          4.       That Counter-Defendants be awarded their costs of suit, including
   20   attorneys’ fees; and
   21          5.       For such other relief as the Court deems just and proper.
   22
   23
   24
   25
   26
   27
   28   ///
         TC RICH, et al. v. Hussain M. Shaikh, et al.      13        COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                     COUNTERCLAIM
Case 2:19-cv-02123-DMG-AGR Document 51 Filed 12/18/19 Page 15 of 15 Page ID #:421


    1                                       JURY TRIAL DEMAND
    2   Counter-Defendants object to Counter-Claimant’s demand for trial by jury since all
    3   causes of action in the Counterclaim are equitable and therefore not subject to a
    4   jury trial.
    5
    6   Dated: December 18, 2019                        RAINES FELDMAN LLP
    7
    8
                                                        By:
    9
                                                               John S. Cha
   10
   11
                                                        Attorney for Counter-Defendants
   12                                                   TC RICH, LLC,
   13                                                   RICHARD G. FLEISCHER, AND
                                                        JACQUELINE FLEISCHER
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         TC RICH, et al. v. Hussain M. Shaikh, et al.     14         COUNTER-DEFENDANTS’ ANSWER TO
         USDC Case No. 2:19-CV-02123-DMG (AGRx)                                     COUNTERCLAIM
